 

Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

Between:

 

MARIANNE MARCK

 

(the “Executive”)

 

And:

 

RITCHIE BROS. AUCTIONEERS (CANADA) LTD.,

a corporation incorporated under the laws of Canada

 

(the “Employer”)

 

WHEREAS:

 

A.     The Employer, its parent, and the other subsidiaries is in the business
of facilitating the exchange, buying, selling and auctioneering of industrial
equipment; and

 

B.     The Employer and the Executive wish to enter into an employment
relationship on the terms and conditions as described in this Agreement;

 

NOW THEREFORE THIS AGREEMENT WITNESSES THAT in consideration of the mutual
covenants and agreements herein contained, and for other good and valuable
consideration, the sufficiency of which is hereby acknowledged by both parties,
the Employer and the Executive agree as follows:

 

1.EMPLOYMENT

 

a.The Employer agrees to employ the Executive pursuant to the terms and
conditions described in this Agreement, including the appendices to this
Agreement, and the Executive hereby accepts and agrees to such employment.
Unless otherwise defined, the defined terms in this Agreement will have the same
meaning in the appendices hereto.

 

b.The Executive’s employment under this Agreement is conditional on the
Executive obtaining authorization and documentation to legally work in Canada
(“Work Authorization”) within 4 months after execution of this Agreement. It is
a condition of the Executive’s continued employment that the Executive maintain
the necessary work authorization to work in Canada throughout the duration of
the Executive’s employment. The parties agree to work together on a best efforts
basis to obtain from the appropriate Canadian governmental authorities, and
maintain, such Work Authorization. During the period after the Commencement Date
but prior to issuance of the Work Authorization, the Executive shall provide
services under this Agreement from the Executive’s home office in, USA. It is
expected that Executive relocates to Vancouver with-in 4 months of receiving
Canadian work authorization.

 

If the Executive is unable to obtain the Work Authorization within 4 months
after execution of this Agreement, or if the Executive is subsequently unable to
renew the Work Authorization, the Employer will offer the Executive employment
in the United States, subject to a revised US employment agreement containing
substantially the same terms as this Agreement, on the condition that the
Executive’s employment under the US employment agreement will be for a fixed
term of 15 months and the Executive will cooperate with the Employer to obtain
the Work Authorization to resume work in Canada prior to the end of the fixed
term. The Executive agrees that prior to the expiry of the term of the US
employment agreement, he will accept continued employment in Canada on the terms
of this Agreement, which will supercede the US employment agreement.

 



 Page 1 of 32

 

 

c.The Executive will be employed in the position of Chief Information Officer,
and shall perform and assume such duties and responsibilities as may be assigned
by the Employer from time to time.

 

d.Subject to the Executive obtaining the Work Authorization as described in
section 1.b above, the Executive’s employment with the Employer will commence on
or around April 18, 2016 (the “Commencement Date”), and the Executive’s
employment hereunder will continue for an indefinite period of time until
terminated in accordance with the terms of this Agreement or applicable law (the
“Term”).

 

e.During the Term, the Executive will at all times:

 

i.well and faithfully serve the Employer, and act honestly and in good faith in
the best interests of the Employer;

 

ii.devote all of the Executive’s business time, attention and abilities, and
provide her best efforts, expertise, skills and talents, to the business of the
Employer, except as provided in Section 2(b);

 

iii.adhere to all generally applicable written policies of the Employer, and
obey and observe to the best of the Executive’s abilities all lawful orders and
directives, whether verbal or written, of the Board;

 

iv.act lawfully and professionally, and exercise the degree of care, diligence
and skill that an executive employee would exercise in comparable circumstances;
and

 

v.to the best of the Executive’s abilities perform the duties and exercise the
responsibilities required of the Executive under this Agreement.

 

2.PRIOR COMMITMENTS AND OUTSIDE ACTIVITIES

 

a.The Executive represents and warrants to the Employer that the Executive has
no existing common law, contractual or statutory obligations to her former
employer or to any other person that will conflict with the Executive’s duties
and responsibilities under this Agreement.

 

b.During the term of this Agreement, the Executive will not be engaged directly
or indirectly in any outside business activities, whether for profit or
not-for-profit, as principal, partner, director, officer, active shareholder,
advisor, employee or otherwise, without first having obtained the written
permission of the Employer.

 



 Page 2 of 32

 

 

3.POLICIES

 

a.The Executive agrees to comply with all generally applicable written policies
applying to the Employer’s staff that may reasonably be issued by the Employer
from time to time. The Executive agrees that the introduction, amendment and
administration of such generally applicable written policies are within the sole
discretion of the Employer. If the Employer introduces, amends or deletes such
generally applicable written policies, such introduction, deletion or amendment
will not constitute a constructive dismissal or breach of this Agreement. If
there is a direct conflict between this Agreement and any such policy, this
Agreement will prevail to the extent of the inconsistency.

 

4.COMPENSATION

 

a.Upon the Commencement Date, and continuing during the Term, the Executive will
earn the following annual compensation, less applicable statutory and regular
payroll deductions and withholdings:

 

Compensation
Element   $US Annual Base Salary   $335,000 (the “Base Salary”)       Annual
Short-Term Incentive  

50% of Base Salary at Target (the “STI Bonus”)

(0% - 200% of STI Bonus at Target, based on actual performance)

      Annual Long-Term Incentive Grant   100% of Base Salary at Target (the “LTI
Grant”)

 

The Employer shall review the Executive’s compensation package for increase no
less frequently than annually, starting in 2017.

 

b.The structure of the STI Bonus and LTI Grant will be consistent with those
granted to the RBA Pubco’s other executives, and is subject to amendments from
time to time by the Employer. Currently, LTI grants for executives are provided
as follows:

 

i.50% in stock options, with a ten-year term, with all such options vesting in
equal one-third parts after the first, second and third anniversaries of the
grant date;

 

ii.50% in performance share units, vesting on the third anniversary of the grant
date based on meeting pre-established performance criteria, with the number of
share units that ultimately vest ranging from 0% to 200% of target based on
actual performance.

 

c.For 2016, both the STI and LTI will be prorated for the appropriate portion of
the year based on the April 18, 2016 hire date (70.5%).

 



 Page 3 of 32

 

 

d.The specific terms and conditions for LTI Grants (including but not limited to
the provisions upon termination of employment) will be based on the relevant
plan documents and may be subject to amendments from time to time by RBA Pubco.

 

e.Notwithstanding any other provisions in this Agreement to the contrary, the
Executive will be subject to any clawback/recoupment policy of the Employer in
effect from time-to-time, allowing the recovery of incentive compensation
previously paid or payable to the Executive in cases of misconduct or material
financial restatement, whether pursuant to the requirements of Dodd-Frank Wall
Street Reform and the Consumer Protection Act, the listing requirements of any
national securities exchange on which common stock of RBA Pubco is listed, or
otherwise.

 

f.In the event of a restatement of the financial results of Ritchie Bros.
Auctioneers Incorporated (“RBA Pubco”) (other than due to a change in applicable
accounting rules or interpretations), the Board of Directors of RBA Pubco (the
“Board”) shall determine whether any performance-based compensation (pursuant to
both short-term and long-term incentive compensation plans) paid or awarded to
the Executive during the three years preceding such restatement (the “Awarded
Compensation”), would have been a lower amount had it been calculated based on
such restated financial statement (such lower amount being referred to herein as
the “Adjusted Compensation”). If the Board determines that the Awarded
Compensation exceeds the Adjusted Compensation, then the Board may demand from
the Executive the recovery of any excess of the Awarded Compensation over the
Adjusted Compensation, and the Executive shall immediately forfeit and/or repay,
as applicable, any such amount.

 

5.BENEFITS

 

a.The Executive will be eligible to participate in the Employer’s US group
benefit plans, subject to the terms and conditions of said plans and the
applicable policies of the Employer and applicable benefits providers. Subject
to the Executive’s eligibility, such benefits will include, without limitation,
United States medical coverage satisfying the minimum essential coverage
requirements under the United States Patient Protection and Affordable Care Act,
short-term and long-term disability coverage, and term life insurance.

 

b.The liability of the Employer with respect to the Executive’s employment
benefits is limited to the premiums or portions of the premiums the Employer
regularly pays on behalf of the Executive in connection with said employee
benefits. The Executive agrees that the Employer is not, and will not be deemed
to be, the insurer and, for greater certainty, the Employer will not be liable
for any decision of a third-party benefits provider or insurer, including any
decision to deny coverage or any other decision that affects the Executive’s
benefits or insurance.

 

c.The Executive will be provided with an automobile allowance of $2,000 CAD per
month; paid once per month.

 

d.The Employer will reimburse the Executive for up to $15,000 in 2016, and up to
$5,000 per annum in 2017 and thereafter, for expenses related to professional
advice concerning the completion of the Employment Agreement, and tax planning
and compliance. Reimbursement for completion of the Employment Agreement shall
be treated as a non-taxable benefit to the extent permissible under applicable
law, and the balance of any such reimbursements will be reported as a taxable
benefit.

 



 Page 4 of 32

 

 

e.The Executive shall be entitled to reimbursement of relocation expenses in
accordance with the terms of the Employer’s standard relocation policy for
executives.

 

6.EXPENSES

 

a.The Employer will reimburse the Executive, in accordance with the Employer’s
policies, for all authorized travel and other out-of-pocket expenses actually
and properly incurred by the Executive in the course of carrying out the
Executive’s duties and responsibilities under this Agreement.

 

7.HOURS OF WORK AND OVERTIME

 

a.Given the management nature of the Executive’s position, the Executive is
required to work additional hours from time to time, and is not eligible for
overtime pay. The Executive acknowledges and agrees that the compensation
provided under this Agreement represents full compensation for all of the
Executive’s working hours and services, including overtime.

 

8.VACATION

 

a.The Executive will earn up to four (4) weeks (or twenty (20) business days) of
paid vacation per annum, pro-rated for any partial year of employment.

 

b.The Executive will take her vacation subject to business needs, and in
accordance with the Employer’s vacation policy in effect from time to time.

 

c.Annual vacation must be taken and may not be accrued, deferred or banked
without the Employer’s written approval.

 

9.INDEMNITY AND CHANGE OF CONTROL

 

a.In consideration of the Executive’s employment by the Employer, the Executive
and the Employer and RBA Pubco hereby agree to enter into and execute
contemporaneously with this Agreement:

 

i.the indemnity agreement in Appendix “A” to this Agreement (the “Indemnity
Agreement”); and

 

ii.the change of control agreement in Appendix “B” to this Agreement (the
“Change of Control Agreement”).

 

10.TERMINATION OF EMPLOYMENT

 

a.Termination for cause: The Employer may terminate the Executive’s employment
at any time for Cause, after providing Executive with at least 30 days’ notice
of such proposed termination and 15 days to remedy the alleged defect. In this
Agreement, “Cause” means the wilful and continued failure by the Executive to
substantially perform, or otherwise properly carry out, the Executive’s duties
on behalf of RBA Pubco or an affiliate, or to follow, in any material respect,
the lawful policies, procedures, instructions or directions of the Employer or
any applicable affiliate (other than any such failure resulting from the
Executive’s disability or incapacity due to physical or mental illness), or the
Executive wilfully or intentionally engaging in illegal or fraudulent conduct,
financial impropriety, intentional dishonesty, breach of duty of loyalty or any
similar intentional act which is materially injurious RBA Pubco or an affiliate,
or which may have the effect of materially injuring the reputation, business or
business relationships of the Employer or an affiliate, or any other act or
omission constituting cause for termination of employment without notice or pay
in lieu of notice at common law. For the purposes of this definition, no act, or
failure to act, on the part of a Executive shall be considered “wilful” unless
done, or omitted to be done, by the Executive in bad faith and without
reasonable belief that the Executive’s action or omissions were in, or not
opposed to, the best interests of the Employer and its affiliates.

 



 Page 5 of 32

 

 

In the event of termination for Cause, all unvested stock options granted to the
Executive pursuant to the terms of the RBA Pubco’s Stock Option Plan (the
“Option Plan”) will immediately be void on the date the Employer notifies the
Executive of such termination. The Executive will have 30 days from the date of
termination to exercise any options which have vested prior to the date of
termination, subject to the terms and conditions of the Option Plan and the
applicable individual option agreements.

 

In the event of termination for Cause, the rights of the Executive with respect
to any performance share units (“PSUs”) granted pursuant to the RBA Pubco’s
Performance Share Unit Plan (the “PSU Plan”) , and pursuant to any and all PSU
grant agreements, respectively, will be governed pursuant to the PSU Plan.

 

b.Termination for Good Reason: The Executive may terminate her employment with
the Employer for Good Reason by delivery of written notice to the Employer
within the sixty (60) day period commencing upon the occurrence of Good Reason
including the basis for such Good Reason (with such termination effective thirty
(30) days after such written notice is delivered to the Employer and only in the
event that the Employer fails or is unable to cure such Good Reason within such
thirty (30) day period). In the event of a termination of the Executive’s
employment for Good Reason, the Executive will receive pay and benefits as if
terminated by the Employer without Cause under Section 10 c., below, and the
termination shall be regarded as a termination without Cause for purposes of the
Option Plan and the PSU Plan. In this Agreement, “Good Reason” means a material
adverse change by RBA Pubco or an affiliate, without the Executive’s consent, to
the Executive’s position, authority, duties, responsibilities, Executive’s place
of residence, Base Salary or the potential short-term or long-term incentive
bonus the Executive is eligible to earn, but does not include (1) a change in
the Executive’s duties and/or responsibilities arising from a change in the
scope or nature of RBA Pubco’s business operations, provided such change does
not adversely affect the Executive’s position or authority or (2) a change
across the board affecting similar executives in a similar fashion, or (3) the
inability or failure, for whatever reason, of the Executive to be able to work
as needed periodically in British Columbia.

 

c.Termination without Cause: The Employer may terminate the Executive’s
employment at any time, without Cause by providing the Executive with the
following:

 

i.During the first thirty-six (36) months of the Term:

 

(1)one (1) year’s Base Salary plus one (1) year’s at-target STI Bonus;

 

(2)continuation of all applicable PSU rights held by the Executive in accordance
with the applicable PSU grant agreements, and the terms and conditions of the
PSU Plan;

 



 Page 6 of 32

 

 

(3)immediate accelerated vesting of all unvested stock options, with the
Executive having 90 days from the date of termination to exercise such options,
subject to the terms and conditions of the Option Plan and the applicable
individual option agreements ; and

 

(4)continued extended health and dental benefits coverage at active employee
rates until the earlier of the first anniversary of the termination of the
Executive’s employment or the date on which the Executive begins new full-time
employment, or paying for such period of time the Employer’s share of the costs
of such benefits.

 

ii.After the first 36 months of the Term:

 

(1)eighteen (18) months’ Base Salary plus eighteen (18) months’ at-target STI
Bonus;

 

(2)continuation of all applicable PSU rights held by the Executive in accordance
with the applicable PSU grant agreements, and the terms and conditions of the
PSU Plan;

 

(3)immediate accelerated vesting of all unvested stock options, with the
Executive having 90 days from the date of termination to exercise such options,
subject to the terms and conditions of the Option Plan and the applicable
individual option agreements; and

 

(4)continued extended health and dental benefits coverage at active employee
rates until the earlier of the first anniversary of the termination of the
Executive’s employment or the date on which the Executive begins new full-time
employment, or paying for such period of time the Employer’s share of the costs
of such benefits.

 

d.Resignation: The Executive may terminate her employment with the Employer at
any time by providing the Employer with three (3) months’ notice in writing to
that effect. If the Executive provides the Employer with written notice under
this Section, the Employer may waive such notice, in whole or in part, in which
case the Employer will pay the Executive the Base Salary only for the amount of
time remaining in that notice period and the Executive’s employment will
terminate on the earlier date specified by the Employer without any further
compensation.

 

In the event of termination by the Executive as provided in this section, all
unvested stock options held by the Executive will immediately be void on the
termination date of the Executive’s employment, with the Executive having 90
days from said date to exercise any vested stock options held by the Executive.
The rights of the Executive with respect to any PSUs will be as set forth in the
PSU Plan with respect to termination by the Executive.

 

e.Retirement: In the event of the Executive’s retirement, as defined by the
Employer’s policies, all unvested stock options will continue to vest according
to their initial grant schedules and will remain exercisable up to the earlier
of the original grant expiry date and the third anniversary of the date of
retirement; provided, however, that for purposes of any award subject to Section
409A (as defined below), any termination (other than a termination for cause)
after Executive’s attainment of retirement age shall be governed by the
retirement provisions of such award.

 

RSUs will continue to vest and be paid in accordance with the original grant
schedule applicable thereto.

 



 Page 7 of 32

 

 

f.Termination Without Cause or Good Reason Following Change of Control: In the
event of Termination without Cause or for Good Reason within one (1) year of a
change of control of RBA Pubco or the Employer, the Executive will have the
rights set forth in the Change of Control Agreement attached as Appendix “B”
hereto.

 

g.Deductions and withholdings: All payments under this Section are subject to
applicable statutory and regular payroll deductions and withholdings as
applicable.

 

h.Terms of Payment upon Termination: Upon termination of the Executive’s
employment, for any reason:

 

i.Subject to Section 10 d. and except as limited by Section 10 h. (ii), the
Employer will pay the Executive all earned and unpaid Base Salary, earned and
unpaid vacation pay, earned and unpaid STI for a preceding year (if any remains
unpaid), and a prorated STI Bonus for the year of termination, up to and
including the Executive’s last day of active employment with the Employer (the
“Termination Date”), with such payment to be made within five (5) business days
of the Termination Date.

 

ii.In the event of resignation by the Executive or termination of the
Executive’s employment for Cause, no STI Bonus for the year of termination will
be payable to the Executive; and

 

iii.On the Termination Date, or as otherwise directed by the Board, the
Executive will immediately deliver to the Employer all files, computer disks,
Confidential Information, information and documents pertaining to the Employer’s
Business, and all other property of the Employer that is in the Executive’s
possession or control, without making or retaining any copy, duplication or
reproduction of such files, computer disks, Confidential Information,
information or documents without the Employer’s express written consent.

 

i.Other than as expressly provided herein, the Executive will not be entitled to
receive any further pay or compensation, severance pay, notice, payment in lieu
of notice, incentives, bonuses, benefits, rights and damages of any kind. The
Executive acknowledges and agrees that, in the event of a payment under Section
10b. or Section 10 c. of this Agreement, the Executive will not be entitled to
any other payment in connection with the termination of the Executive’s
employment.

 

j.Notwithstanding the foregoing, in the event of a termination without Cause or
termination for Good Reason, the Employer will not be required to pay any Base
Salary or STI Bonus to the Executive beyond that earned by the Executive up to
and including the Termination Date, unless the Executive signs within sixty (60)
days of the Termination Date and does not revoke a full and general release (the
“Release”) of any and all claims that the Executive has against the Employer or
its affiliates and such entities’ past and then current officers, directors,
owners, managers, members, agents and employees relating to all matters, in form
and substance satisfactory to the Employer acting in good faith, provided,
however, that the payment shall not occur prior to the effective date of the
Release, provided further that if the maximum period during which Executive can
consider and revoke the release begins in one calendar year and ends in another
calendar year, then such payment shall not be made until the first payroll date
occurring after the later of (A) the last day of the calendar year in which such
period begins, and (B) the date on which the Release becomes effective.

 

k.Notwithstanding any changes in the terms and conditions of the Executive’s
employment which may occur in the future, including any changes in position,
duties or compensation, the termination provisions in this Agreement will
continue to be in effect for the duration of the Executive employment with the
Employer unless otherwise amended in writing and signed by the Employer.

 



 Page 8 of 32

 

 

l.Agreement authorizing payroll deductions: If, on the date the employment
relationship ends, regardless of the reason, the Executive owes the Employer any
money (whether pursuant to an advance, overpayment, debt, error in payment, or
any other reason), the Executive hereby authorizes the Employer to deduct any
such debt amount from the Executive’s salary, severance or any other payment due
to the Executive (to the extent permissible by applicable law including without
limitation Section 409A (as defined below)). Any remaining debt will be
immediately payable to the Employer and the Executive agrees to satisfy such
debt within 14 days of the Termination Date or any demand for repayment.

 

11.SHARE OWNERSHIP  REQUIREMENTS

 

a.The Executive will be subject to the RBA Pubco’s share ownership guideline
policy, as amended from time to time.

 

12.CONFIDENTIAL INFORMATION

 

a.In this Agreement “Confidential Information” means information proprietary to
RBA Pubco or the Employer that is not publically known or available, including
but not limited to personnel information, customer information, supplier
information, contractor information, pricing information, financial information,
marketing information, business opportunities, technology, research and
development, manufacturing and information relating to intellectual property,
owned, licensed, or used by RBA Pubco or the Employer or in which the Employer
otherwise has an interest, and includes Confidential Information created by the
Executive in the course of her employment, jointly or alone. The Executive
acknowledges that the Confidential Information is the exclusive property of the
Employer.

 

b.The Executive agrees at all times during the Term and after the Term, to hold
the Confidential Information in strictest confidence and not to disclose it to
any person or entity without written authorization from the Employer and the
Executive agrees not to copy or remove it from the Employer’s premises except in
pursuit of the Employer’s business, or to use or attempt to use it for any
purpose other than the performance of the Executive’s duties on behalf of the
Employer.

 

c.The Executive agrees, at all times during and after the Term, not use or take
advantage of the Confidential Information for creating, maintaining or
marketing, or aiding in the creation, maintenance, marketing or selling, of any
products and/or services which are competitive with the products and services of
RBA Pubco or the Employer.

 

d.Upon the request of the Employer, and in any event upon the termination of the
Executive’s employment with the Employer, the Executive will immediately return
to the Employer all materials, including all copies in whatever form containing
the Confidential Information which are within the Executive’s possession or
control.

 



 Page 9 of 32

 

 

13.INVENTIONS

 

a.In this Agreement, “Invention” means any invention, improvement, method,
process, advertisement, concept, system, apparatus, design or computer program
or software, system or database.

 

b.The Executive acknowledges and agrees that every Invention which the Executive
may, at any time during the terms of her employment with the Employer or its
affiliates, make, devise or conceive, individually or jointly with others,
whether during the Employer’s business hours or otherwise, and which relates in
any manner to the Employer’s business will belong to, and be the exclusive
property of the Employer, and the Executive will make full and prompt disclosure
to the Employer of every such Invention. The Executive hereby irrevocably waives
all moral rights that the Executive may have in every such Invention.

 

c.The Executive undertakes to, and hereby does, assign to the Employer, or its
nominee, every such Invention and to execute all assignments or other
instruments and to do any other things necessary and proper to confirm the
Employer’s right and title in and to every such Invention. The Executive further
undertakes to perform all proper acts within her power necessary or desired by
the Employer to obtain letters patent in the name of the Employer and at the
Employer’s expense for every such Invention in whatever countries the Employer
may desire, without payment by the Employer to the Executive of any royalty,
license fee, price or additional compensation.

 

d.The Executive acknowledges that all original works of authorship which are
made by the Executive (solely or jointly with others) within the scope of the
Executive’s employment and which are protectable by copyright are “works made
for hire,” pursuant to United States Copyright Act (17 U.S.C., Section 101).

 

14.NON-SOLICITATION

 

a.The Executive acknowledges that in the course of the Executive’s employment
with the Employer the Executive will develop close relationships with the
Employer’s clients, customers and employees, and that the Employer’s goodwill
depends on the development and maintenance of such relationships. The Executive
acknowledges that the preservation of the Employer’s goodwill and the protection
of its relationships with its customers and employees are proprietary rights
that the Employer is entitled to protect.

 

b.The Executive will not during the Applicable Period, whether individually or
in partnership or jointly or in conjunction with any person or persons, as
principal, agent, shareholder, director, officer, employee or in any other
manner whatsoever:

 

i.solicit any client or customer of the Employer or an affiliate with whom the
Executive dealt during the twelve (12) months immediately prior to the
termination of the Executive’s employment with the Employer (however caused) for
the purposes of (a) causing or trying to cause such client or customer to cease
doing business with the Employer or to reduce such business with the Employer or
an affiliate by diverting it elsewhere or (b) providing products or services
that are the same as or competitive with the business of the Employer or an
affiliate in the area of facilitating the exchange of industrial equipment; or

 

ii.seek in any way to solicit, engage, persuade or entice, or attempt to
solicit, engage, persuade or entice any employee of the Employer or an
affiliate, to leave his or her employment with the Employer or affiliate,

 



 Page 10 of 32

 

 

The “Applicable Period” means twelve (12) months following termination,
regardless of the reason for such termination or the party effecting it.

 

15.NON-COMPETITION

 

The Executive agrees that, without the prior written consent of the Employer,
the Executive will not, directly or indirectly, in a capacity similar to that of
the Executive with the Employer, carry on, be engaged in, be concerned with or
interested in, perform services for, or be employed in a business which is the
same as or competitive with the business of the Employer in the area of
facilitating the exchange of industrial equipment, or in the area of the buying,
selling or auctioning of industrial equipment, either individually or in
partnership or jointly or in conjunction with any person as principal, agent,
employee, officer or shareholder. The foregoing restriction will be in effect
for a period of twelve (12) months following the termination of the Executive’s
employment, regardless of the reason for such termination or the party effecting
it, within the geographical area of Canada and the United States.

 

16.REMEDIES FOR BREACH OF RESTRICTIVE COVENANTS

 

a.The Executive acknowledges that the restrictions contained in Sections 10 h.
iii., 12, 13, 14 and 15 of this Agreement are, in view of the nature of the
Employer’s business, reasonable and necessary in order to protect the legitimate
interests of the Employer and that any violation of those Sections would result
in irreparable injuries and harm to the Employer, and that damages alone would
be an inadequate remedy.

 

b.The Executive hereby agrees that the Employer will be entitled to the remedies
of injunction, specific performance and other equitable relief to prevent a
breach or recurrence of a breach of this Agreement and that the Employer will be
entitled to its reasonable legal costs and expenses, including but not limited
to its attorneys’ fees, incurred in properly enforcing a provision of this
Agreement.

 

c.Nothing contained herein will be construed as a waiver of any of the rights
that the Employer may have for damages or otherwise.

 

d.The Executive and the Employer expressly agree that the provisions of Sections
10 h. iii., 12, 13, 14, 15, and 22 of this Agreement will survive the
termination of the Executive’s employment for any reason.

 

17.GOVERNING LAW

 

This Agreement will be governed by the laws of the Province of British Columbia.

 

18.SEVERABILITY

 

a.All sections, paragraphs and covenants contained in this Agreement are
severable, and in the event that any of them will be held to be invalid,
unenforceable or void by a court of a competent jurisdiction, such sections,
paragraphs or covenants will be severed and the remainder of this Agreement will
remain in full force and effect.

 



 Page 11 of 32

 

 

19.ENTIRE AGREEMENT

 

a.This Agreement, including the Appendices, and any other documents referenced
herein, contains the complete agreement concerning the Executive’s employment by
the Employer and will, as of the date it is executed, supersede any and all
other employment agreements between the parties.

 

b.The parties agree that there are no other contracts or agreements between
them, and that neither of them has made any representations, including but not
limited to negligent misrepresentations, to the other except such
representations as are specifically set forth in this Agreement, and that any
statements or representations that may previously have been made by either of
them to the other have not been relied on in connection with the execution of
this Agreement and are of no effect.

 

c.No waiver, amendment or modification of this Agreement or any covenant,
condition or restriction herein contained will be valid unless executed in
writing by the party to be charged therewith, with the exception of those
modifications expressly permitted within this Agreement. Should the parties
agree to waive, amend or modify any provision of this Agreement, such waiver,
amendment or modification will not affect the enforceability of any other
provision of this Agreement. Notwithstanding the foregoing, the Employer may
unilaterally amend the provisions of Section 11 c. relating to provision of
certain health benefits following termination of employment to the extent the
Employer deems necessary to avoid the imposition of excise taxes, penalties or
similar charges on the Employer or any of its Affiliates, including, without
limitation, under Section 4980D of the U.S. Internal Revenue Code.

 

20.CONSIDERATION

 

a.The parties acknowledge and agree that this Agreement has been executed by
each of them in consideration of the mutual premises and covenants contained in
this Agreement and for other good and valuable consideration, the receipt and
sufficiency of which is acknowledged. The parties hereby waive any and all
defenses relating to an alleged failure or lack of consideration in connection
with this Agreement.

 

21.INTERPRETATION

 

Headings are included in this Agreement for convenience of reference only and do
not form part of this Agreement.

 

22.DISPUTE RESOLUTION

 

In the event of a dispute arising out of or in connection with this Agreement,
or in respect of any legal relationship associated with it or from it, which
does not involve the Employer seeking a court injunction or other injunctive or
equitable relief to protect its business, confidential information or
intellectual property, that dispute will be resolved in strict confidence as
follows:

 

a.Amicable Negotiation – The parties agree that, both during and after the
performance of their responsibilities under this Agreement, each of them will
make bona fide efforts to resolve any disputes arising between them via amicable
negotiations;

 



 Page 12 of 32

 

 

b.Arbitration – If the parties have been unable to resolve a dispute for more
than 90 days, or such other period agreed to in writing by the parties, either
party may refer the dispute for final and binding arbitration by providing
written notice to the other party. If the parties cannot agree on an arbitrator
within thirty (30) days of receipt of the notice to arbitrate, then either party
may make application to the British Columbia Arbitration and Mediation Society
to appoint one. The arbitration will be held in Vancouver, British Columbia, in
accordance with the BCICAC’s Shorter Rules for Domestic Commercial Arbitration,
and each party will bear its own costs, including one-half share of the
arbitrator’s fees.

 

23.ENUREMENT

 

a.The provisions of this Agreement will enure to the benefit of and be binding
upon the parties, their heirs, executors, personal legal representatives and
permitted assigns, and related companies.

 

b.This Agreement may be assigned by the Employer in its discretion, in which
case the assignee shall become the Employer for purposes of this Agreement. This
Agreement will not be assigned by the Executive.

 

24.EFFECT OF SECTION 409A

 

a.Payments and benefits provided under or referenced in this Agreement are
intended to be designed in such a manner that they are either exempt from the
application of, or comply with, the requirements of, Section 409A of the U.S.
Internal Revenue Code and the regulations issued thereunder (collectively, as in
effect from time to time, “Section 409A”) and shall be construed, administered
and interpreted in accordance with such intention. If, as of the date of the
Executive’s termination, the Executive is a “specified employee” within the
meaning of Section 409A, then to the extent necessary to comply with Section
409A and to avoid the imposition of taxes and/or penalties under Section 409A,
payment to the Executive of any amount or benefit under this Agreement or any
other Employer plan, program or agreement that constitutes “nonqualified
deferred compensation” under Section 409A and which under the terms of this
Agreement or any other Employer plan, program or arrangement would otherwise be
payable as a result of and within six (6) months following such termination
shall be delayed, as provided under current regulatory requirements under
Section 409A, until the earlier of (i) five (5) days after the Employer receives
notification of the Executive’s death or (ii) the first business day of the
seventh month following the date of the Executive’s termination.

 

b.Any payment or benefit under this Agreement or any other Employer plan,
program or agreement that is payable upon a termination of the Executive’s
employment shall only be paid or provided to the Executive upon a “separation
from service” within the meaning of Section 409A. If the Executive or the
Employer determine that any payment, benefit, distribution, deferral election,
or any other action or arrangement contemplated by the provisions of this
Agreement or any other Employer plan, program or agreement would, if undertaken
or implemented, cause the Executive to become subject to taxes and/or penalties
under Section 409A, then such payment, benefit, distribution, deferral election
or other action or arrangement shall not be given effect to the extent it causes
such result and the related provisions of this Agreement or other Employer plan,
program or agreement will be deemed modified in order to provide the Executive
with the intended economic benefit and comply with the requirements of Section
409A.

 



 Page 13 of 32

 

 

c.Each payment made under this Agreement shall be treated as a separate payment
and the right to a series of installment payments under this Agreement shall be
treated as a right to a series of separate and distinct payments.

 

d.With regard to any provision in this Agreement that provides for reimbursement
of expenses or in-kind benefits, except for any expense, reimbursement or
in-kind benefit provided pursuant to this Agreement that does not constitute a
“deferral of compensation,” within the meaning of Section 409A, (i) the amount
of expenses eligible for reimbursement, or in-kind benefits provided, during any
calendar year shall not affect the expenses eligible for reimbursement, or
in-kind benefits to be provided, in any other calendar year, (ii) such payments
shall be made on or before the last day of the calendar year following the
calendar year in which the expense was incurred, and (iii) the right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit.

 

Dated this 29th day of February, 2016.

 

Signed, Sealed and Delivered by )   MARIANNE MARCK in the )   presence of: )    
)   Neil Marck ) /s/ Marianne Marck Name ) MARIANNE MARCK   )   7052 NE New
Brooklyn Rd. )   Address )     )   Bainbridge Island, WA 98110 USA )     )     )
  Self Employed )   Occupation )  

 

RITCHIE BROS. AUCTIONEERS (CANADA) LTD.       Per: /s/ Darren Watt    
Authorized Signatory  

 

 Page 14 of 32

 

 

APPENDIX “A”

 

INDEMNITY AGREEMENT

 

THIS AGREEMENT executed on the 29th day of February, 2016.

 

BETWEEN:

 

RITCHIE BROS. AUCTIONEERS INCORPORATED, a corporation amalgamated under the laws
of Canada and having an office at 9500 Glenlyon Parkway, Burnaby, British
Columbia, V5J 0C6

 

(the “Corporation”)

 

AND:

 

MARIANNE MARCK

 

(the “Indemnified Party”)

 

WHEREAS:

 

A.The Indemnified Party:

 

(a)is or has been a director or officer of the Corporation, or

 

(b)acts or has acted, at the Corporation’s request, as a director or officer of,
or in a similar capacity for, an Interested Corporation (as defined herein);

 

B.The Corporation acknowledges that the Indemnified Party, by virtue of her
acting as a director or officer of the Corporation or the Interested Corporation
and in exercising business judgment, making decisions and taking actions in
furtherance of the business and affairs of any such corporation or entity may
attract personal liability;

 

C.The Indemnified Party has agreed to serve or to continue to serve as a
director or officer of the Corporation or the Interested Corporation subject to
the Corporation providing him with an indemnity against certain liabilities and
expenses and, in order to induce the Indemnified Party to serve and to continue
to so serve, the Corporation has agreed to provide the indemnity herein;

 

D.The Corporation considers it desirable and in the best interests of the
Corporation to enter into this Agreement to set out the circumstances and manner
in which the Indemnified Party may be indemnified in respect of certain
liabilities and expenses which the Indemnified Party may incur or sustain as a
result of the Indemnified Party so acting as a director or officer; and

 

E.The By-Laws of the Corporation contemplate that the Indemnified Party may be
so indemnified.

 

THEREFORE THIS AGREEMENT WITNESSES that in consideration of the Indemnified
Party so agreeing to act and the mutual premises, promises and conditions herein
(the receipt and sufficiency of which is acknowledged by the Corporation), the
parties agree as follows:

 



 Page 15 of 32

 

 

Article 1

DEFINITIONS AND INTERPRETATION

 

1.1Definitions

 

In this Agreement unless there is something in the subject matter or context
inconsistent therewith, the following capitalized words will have the following
meanings:

 

(a)“CBCA” means the Canada Business Corporations Act as amended or re-enacted.

 

(b)“Claim” means any action, cause of action, suit, complaint, proceeding,
arbitration, judgment, award, assessment, order, investigation, enquiry or
hearing howsoever arising and whether arising in law, equity or under statute,
rule or regulation or ordinance of any governmental or administrative body.

 

(c)“Interested Corporation” means any subsidiary of the Corporation or any other
corporation, society, partnership, association, syndicate, joint venture or
trust, whether incorporated or unincorporated, in which the Corporation is, was
or may at any time become a shareholder, creditor, member, partner or other
stakeholder.

 

1.2Interpretation

 

For the purposes of this Agreement, except as otherwise provided:

 

(a)“this Agreement” means this Indemnity Agreement as it may from time to time
be supplemented or amended and in effect;

 

(b)all references in this Agreement to “Articles”, “Sections” and other
subdivisions are to the designated Articles, Sections and other subdivisions of
this Agreement;

 

(c)the words “herein”, “hereof”, “hereunder” and other words of similar import
refer to this Agreement as a whole and not to any particular Article, Section or
other subdivision;

 

(d)the headings are for convenience only and are not intended to interpret,
define or limit the scope, extent or intent of this Agreement or any provision
hereof;

 

(e)the singular of any term includes the plural, and vice versa, the use of any
term is equally applicable to any gender and, where applicable, a body
corporate, the word “or” is not exclusive and the word “including” is not
limiting whether or not non-limiting language (such as “without limitation” or
“but not limited to” or words of similar import) is used with reference thereto;

 

(f)where the time for doing an act falls or expires on a day other than a
business day, the time for doing such act is extended to the next day which is a
business day; and

 

(g)any reference to a statute is a reference to the applicable statute and to
any regulations made pursuant thereto and includes all amendments made thereto
and in force from time to time and any statute or regulation that has the effect
of supplementing or superseding such statute or regulation.

 



 Page 16 of 32

 

 

Article 2

INDEMNITY

 

2.1Indemnities

 

(a)General Indemnity - Except as otherwise provided herein, the Corporation
agrees to indemnify and save the Indemnified Party harmless, to the fullest
extent permitted by law, including but not limited to that permitted under the
CBCA, as the same exists on the date hereof or may hereafter be amended (but, in
the case of such amendment, only to the extent that such amendment permits the
Corporation to provide broader indemnification rights than permitted prior to
such amendment) from and against any and all costs, charges, expenses, fees,
losses, damages or liabilities (including legal or other professional fees),
without limitation, and whether incurred alone or jointly with others, which the
Indemnified Party may suffer, sustain, incur or be required to pay and which
arise out of or in respect of any Claim which may be brought, commenced, made,
prosecuted or threatened against the Indemnified Party, the Corporation, the
Interested Corporation or any of the directors or officers of the Corporation or
by reason of her acting or having acted as a director or officer of the
Corporation or Interested Corporation and any act, deed, matter or thing done,
made or permitted by the Indemnified Party or which the Indemnified Party failed
or omitted to do arising out of, or in connection with the affairs of the
Corporation or Interested Corporation or the exercise by the Indemnified Party
of the powers or the performance of the Indemnified Party’s duties as a director
or officer of the Corporation or the Interested Corporation including, without
limitation, any and all costs, charges, expenses, fees, losses, damages or
liabilities which the Indemnified Party may suffer, sustain or reasonably incur
or be required to pay in connection with investigating, initiating, defending,
appealing, preparing for, providing evidence in, instructing and receiving the
advice of counsel or other professional advisor or otherwise, or any amount paid
to settle any Claim or satisfy any judgment, fine or penalty, provided, however,
that the indemnity provided for in this Section 2.1 will only be available if:

 

(i)the Indemnified Party acted honestly and in good faith with a view to the
best interests of the Corporation or the Interested Corporation, as the case may
be; and

 

(ii)in the case of a criminal or administrative action or proceeding that is
enforced by a monetary penalty, the Indemnified Party had reasonable grounds for
believing that her conduct was lawful.

 

(b)Indemnity in Derivative Claims etc. - in respect of any action by or on
behalf of the Corporation or the Interested Corporation to procure a judgment in
its favour against the Indemnified Party, in respect of which the Indemnified
Party is made a party by reason of the Indemnified Party acting or having acted
as a director or officer of or otherwise associated with the Corporation or the
Interested Corporation, the Corporation will, with the approval of a court of
competent jurisdiction, indemnify and save the Indemnified Party harmless
against all costs, charges and expenses reasonably incurred by the Indemnified
Party in connection with such action to the same extent as provided or in
Section 2.1 provided the Indemnified Party fulfils the conditions set out in
Section 2.1(a)(i) and 2.1(a)(ii) above.

 

(c)Indemnity as of Right - notwithstanding anything herein, the Corporation will
indemnify and save the Indemnified Party harmless in respect of all costs,
charges and expenses reasonably incurred by him in connection with the defence
of any civil, criminal, administrative or investigative action or proceeding to
which the Indemnified Party is subject because of her acting or having acted as
a director or officer of or otherwise associated with the Corporation or the
Interested Corporation, if the Indemnified Party:

 



 Page 17 of 32

 

 

(i)was not judged by a court of competent jurisdiction to have committed any
fault or omitted to do anything that the individual ought to have done; and

 

(ii)fulfils the conditions set out in Section 2.1(a)(i) and 2.1(a)(ii) above.

 

(d)Incidental Expenses - except to the extent such costs, charges, expenses,
fees or liabilities are paid by an Interested Corporation, the Corporation will
pay or reimburse the Indemnified Party for reasonable travel, lodging or
accommodation costs, charges or expenses paid or incurred by or on behalf of the
Indemnified Party in carrying out her duties as a director or officer of the
Corporation or the Interested Corporation, whether or not incurred in connection
with any Claim.

 

2.2Specific Indemnity for Statutory Obligations

 

Without limiting the generality of Section 2.1 hereof, the Corporation agrees,
to the extent permitted by law, that the indemnities provided herein will
include all costs, charges, expenses, fees, fines, penalties, losses, damages or
liabilities arising by operation of statute, rule, regulation or ordinance and
incurred by or imposed upon the Indemnified Party in relation to the affairs of
the Corporation or the Interested Corporation by reason of the Indemnified Party
acting or having acted as a director or officer thereof, including but not
limited to, any statutory obligations or liabilities that may arise to
creditors, employees, suppliers, contractors, subcontractors, or any government
or agency or division of any government, whether federal, provincial, state,
regional or municipal.

 

2.3Taxation

 

Without limiting the generality of Section 2.1 hereof, the Corporation agrees
that the payment of any indemnity to or reimbursement of the Indemnified Party
hereunder will include any amount which the Indemnified Party may be required to
pay on account of applicable income, goods or services or other taxes or levies
arising out of the payment of such indemnity or reimbursement such that the
amount received by or paid on behalf of the Indemnified Party, after payment of
any such taxes or other levies, is equal to the amount required to pay and fully
indemnify the Indemnified Party for such costs, charges, expenses, fees, losses,
damages or liabilities, provided however that any amount required to be paid
with respect to such taxes or other levies will be payable by the Corporation
only upon the Indemnified Party remitting or being required to remit any amount
payable on account of such taxes or other levies.

 

2.4Partial Indemnification

 

If the Indemnified Party is determined to be entitled under any provision of
this Agreement to indemnification by the Corporation for some or a portion of
the costs, charges, expenses, fees, losses, damages or liabilities incurred in
respect of any Claim but not for the total amount thereof, the Corporation will
nevertheless indemnify the Indemnified Party for the portion thereof to which
the Indemnified Party is determined to be so entitled.

 

2.5Exclusions to Indemnity

 

The Corporation will not be obligated under this Agreement to indemnify or
reimburse the Indemnified Party:

 



 Page 18 of 32

 

 

(a)in respect to which the Indemnified Party may not be relieved of liability
under the CBCA or otherwise at law; or

 

(b)to the extent that Section 16 of the U.S. Securities Exchange Act of 1934 is
applicable to the Corporation, for expenses or the payment of profits arising
from the purchase and sale by the Indemnified Party of securities in violation
of Section 16(b) of the U.S. Securities Exchange Act of 1934, as amended, or any
similar successor statute; or

 

(c)with respect to any Claims initiated or brought voluntarily by the
Indemnified Party without the written agreement of the Corporation, except with
respect to any Claims brought to establish or enforce a right under this
Agreement or any other statute, regulation, rule or law.

 

Article 3

CLAIMS AND PROCEEDINGS WHICH MAY GIVE RISE TO INDEMNITY

 

3.1Notices of the Proceedings

 

The Indemnified Party will give notice, in writing, to the Corporation forthwith
upon the Indemnified Party being served with any statement of claim, writ,
notice of motion, indictment, subpoena, investigation order or other document
commencing, threatening or continuing any Claim involving the Corporation or the
Interested Corporation or the Indemnified Party which may give rise to a claim
for indemnification under this Agreement, and the Corporation agrees to notify
the Indemnified Party, in writing, forthwith upon it or any Interested
Corporation being served with any statement of claim, writ, notice of motion,
indictment, subpoena, investigation order or other document commencing or
continuing any Claim involving the Indemnified Party. Failure by the Indemnified
Party to so notify the Corporation of any Claim will not relieve the Corporation
from liability hereunder except to the extent that the failure materially
prejudices the Corporation or Interested Corporation.

 

3.2Subrogation

 

Promptly after receiving notice of any Claim or threatened Claim from the
Indemnified Party, the Corporation may, and upon the written request of the
Indemnified Party will, promptly assume conduct of the defence thereof and
retain counsel on behalf of the Indemnified Party who is reasonably satisfactory
to the Indemnified Party, to represent the Indemnified Party in respect of the
Claim. If the Corporation assumes conduct of the defence on behalf of the
Indemnified Party, the Indemnified Party hereby consents to the conduct thereof
and of any action taken by the Corporation, in good faith, in connection
therewith and the Indemnified Party will fully cooperate in such defence
including, without limitation, the provision of documents, attending
examinations for discovery, making affidavits, meeting with counsel, testifying
and divulging to the Corporation all information reasonably required to defend
or prosecute the Claim.

 

3.3Separate Counsel

 

In connection with any Claim in respect of which the Indemnified Party may be
entitled to be indemnified hereunder, the Indemnified Party will have the right
to employ separate counsel of the Indemnified Party’s choosing and to
participate in the defence thereof but the fees and disbursements of such
counsel will be at the expense of the Indemnified Party (for which the
Indemnified Party will not be entitled to claim from the Corporation) unless:

 



 Page 19 of 32

 

 

(a)the Indemnified Party reasonably determines that there are legal defences
available to the Indemnified Party that are different from or in addition to
those available to the Corporation or the Interested Corporation, as the case
may be, or that a conflict of interest exists which makes representation by
counsel chosen by the Corporation not advisable;

 

(b)the Corporation has not assumed the defence of the Claim and employed counsel
therefor reasonably satisfactory to the Indemnified Party within a reasonable
period of time after receiving notice thereof; or

 

(c)employment of such other counsel has been authorized by the Corporation;

 

in which event the reasonable fees and disbursements of such counsel will be
paid by the Corporation, subject to the terms hereof.

 

3.4No Presumption as to Absence of Good Faith

 

Unless a court of competent jurisdiction otherwise has held or decided that the
Indemnified Party is not entitled to be indemnified hereunder, in full or in
part, the determination of any Claim by judgment, order, settlement or
conviction, or upon a plea of nolo contendere or its equivalent, will not, of
itself, create any presumption for the purposes of this Agreement that the
Indemnified Party is not entitled to indemnity hereunder.

 

3.5Settlement of Claim

 

No admission of liability and no settlement of any Claim in a manner adverse to
the Indemnified Party will be made without the consent of the Indemnified Party,
such consent not to be unreasonably withheld. No admission of liability will be
made by the Indemnified Party without the consent of the Corporation and the
Corporation will not be liable for any settlement of any Claim made without its
consent, such consent not to be unreasonably withheld.

 

Article 4

INDEMNITY PAYMENTS, ADVANCES AND INSURANCE

 

4.1Court Approvals

 

If the payment of an indemnity hereunder requires the approval of a court under
the provisions of the Canada Business Corporations Act or otherwise, either of
the Corporation or, failing the Corporation, the Indemnified Party may apply to
a court of competent jurisdiction for an order approving the indemnity of the
Indemnified Party pursuant to this Agreement.

 

4.2Advances

 

(a)If the Board of Directors of the Corporation has determined, in good faith
and based on the representations made to it by the Indemnified Party, that the
Indemnified Party is or may to be entitled to indemnity hereunder in respect of
any Claim, the Corporation will, at the request of the Indemnified Party, either
pay such amount to or on behalf of the Indemnified Party by way of indemnity or,
if the Board of Directors is unwilling to pay or is unable to determine if it is
entitled to pay that amount by way of indemnity, then the Corporation will
advance to the Indemnified Party sufficient funds, or arrange to pay on behalf
of or reimburse the Indemnified Party any costs, charges, expenses, retainers or
legal fees incurred or paid by the Indemnified Party in respect to such Claim.

 



 Page 20 of 32

 

 

(b)Any advance made by the Corporation under Section 4.2(a) will be treated as a
loan to the Indemnified Party, pending approval by the Board of Directors of the
payment thereof as an indemnity and advanced to or for the benefit of the
Indemnified Party on such terms and conditions as the Board of Directors may
prescribe which may include interest, the provision of security or a guarantee
or indemnity therefor. Notwithstanding the generality of the foregoing, the
terms of any such advance will provide that in the event it is ultimately
determined by a court of competent jurisdiction that the Indemnified Party is
not entitled to be indemnified in respect of any amount for which an advance was
made, or that the Indemnified Party is not entitled to be indemnified for the
full amount advanced, or the Indemnified Party has received insurance or other
compensation or reimbursement payments from any insurer or third party in
respect of the same subject matter, such advance, or the appropriate portion
thereof, will be repaid to the Corporation, on demand.

 

4.3Other Rights and Remedies Unaffected

 

The indemnification and payment provided in this Agreement will not derogate
from or exclude and will incorporate any other rights to which the Indemnified
Party may be entitled under any provision of the CBCA or otherwise at law, the
Articles or By-Laws of the Corporation, the constating documents of any
Interested Corporation, any applicable policy of insurance, guarantee or
third-party indemnity, any vote of shareholders of the Corporation, or
otherwise, both as to matters arising out of her capacity as a director or
officer of the Corporation, an Interested Corporation, or as to matters arising
out of any other capacity in which the Indemnified Party may act for or on
behalf of or be associated with the Corporation or the Interested Corporation.

 

4.4Insurance

 

The Corporation will, to the extent permitted by law, purchase and maintain, or
cause to be purchased and maintained, for so long as the Indemnified Party
remains a director or officer of the Corporation or the Interested Corporation,
and for a period of six (6) years thereafter, insurance for the benefit of the
Indemnified Party (or a rider, extension or modification of such policy to
extend the time within which a Claim would be required to be reported by the
Indemnified Party under such policy after the Indemnified Party has ceased to be
a director or officer) on terms no less favourable than the maximum coverage in
place while the Indemnified Party served as a director or officer of the
Corporation or as the Corporation maintains in existence for its then serving
directors and officers and provided such insurance or additional coverage is
available on commercially reasonable terms and premiums therefor.

 

4.5Notification of Transactions

 

The Corporation will immediately notify the Indemnified Party upon the
Corporation entering into or resolving to carry out any arrangement,
amalgamation, winding-up or any other transaction or series of transactions
which may result in the Corporation ceasing to exist as a legal entity or
substantially impairing its ability to fulfill its obligations hereunder and, in
any event, will give written notice not less than 21 days prior to the date on
which such transaction or series of transactions are expected to be carried out
or completed.

 

4.6Arrangements to Satisfy Obligations Hereunder

 

The Corporation will not carry out or complete any transaction contemplated by
Section 4.5, unless and until the Corporation has made adequate arrangements,
satisfactory to the Indemnified Party, acting reasonably, to fulfill its
obligations hereunder, which arrangements may include, without limitation, the
assumption of any liability hereunder by any successor to the assets or business
of the Company or the prepayment of any premium for any insurance contemplated
in Section 4.4.

 



 Page 21 of 32

 

 

4.7Payments or Compensation from Third Parties

 

The Indemnified Party, before claiming indemnification or reimbursement under
this Agreement, will use reasonable efforts to make claims under any applicable
insurance policy or arrangements maintained or made available by the Corporation
or the Interested Corporation in respect of the relevant matter. If the
Indemnified Party receives any payment under any insurance policy or other
arrangements maintained or made available by the Corporation or the Interested
Corporation in respect of any costs, charges, expenses, fees, damages or
liabilities which have been paid to or on behalf of the Indemnified Party by the
Corporation pursuant to indemnification under this Agreement, the Indemnified
Party will pay back to the Corporation an amount equal to the amount so paid to
or on behalf of the Indemnified Party by the Corporation.

 

Article 5

GENERAL

 

5.1Company and Indemnified Party to Cooperate

 

The Corporation and the Indemnified Party will, from time to time, provide such
information and cooperate with the other, as the other may reasonably request,
in respect of all matters hereunder.

 

5.2Effective Time

 

This Agreement will be deemed to have effect as and from the first date upon
which the Indemnified Party was appointed or elected as a director or officer of
the Corporation or the Interested Corporation, notwithstanding the date of
actual execution of this Agreement by the parties hereto.

 

5.3Extensions, Modifications

 

This Agreement is absolute and unconditional and the obligations of the
Corporation will not be affected, discharged, impaired, mitigated or released by
the extension of time, indulgence or modification which the Indemnified Party
may extend or make with any person regarding any Claim against the Indemnified
Party or in respect of any liability incurred by the Indemnified Party in acting
as a director or officer of the Corporation or an Interested Corporation.

 

5.4Insolvency

 

The liability of the Corporation under this Agreement will not be affected,
discharged, impaired, mitigated or released by reason of the discharge or
release of the Indemnified Party in any bankruptcy, insolvency, receivership or
other similar proceeding of creditors.

 

5.5Multiple Proceedings

 

No action or proceeding brought or instituted under this Agreement and no
recovery pursuant thereto will be a bar or defence to any further action or
proceeding which may be brought under this Agreement.

 



 Page 22 of 32

 

 

5.6Modification

 

No modification of this Agreement will be valid unless the same is in writing
and signed by the Corporation and the Indemnified Party.

 

5.7Termination

 

The obligations of the Corporation will not terminate or be released upon the
Indemnified Party ceasing to act as a director or officer of the Corporation or
the Interested Corporation at any time or times unless, in acting as a director
or officer of an Interested Corporation, the Indemnified Party is no longer
doing so at the request or on behalf of the Corporation. Except as otherwise
provided, the Corporation’s obligations hereunder may be terminated or released
only by a written instrument executed by the Indemnified Party.

 

5.8Notices

 

Any notice to be given by one party to the other will be sufficient if delivered
by hand, deposited in any post office in Canada, registered, postage prepaid, or
sent by means of electronic transmission (in which case any message so
transmitted will be immediately confirmed in writing and mailed as provided
above), addressed, as the case may be:

 

(a)To the Corporation:

 

9500 Glenlyon Parkway

Burnaby, British Columbia

V5J 0C6

 

Attention: Corporate Secretary

Facsimile: (778) 331-5501

 

(b)To the Indemnified Party:

 

Marianne Marck

 

7052 New Brooklyn Rd NE, Bainbridge Island WA 98110

Address

_______________________________________________________

 

_______________________________________________________

 

mariannemarck@yahoo.com

E-mail

 

or at such other address of which notice is given by the parties pursuant to the
provisions of this section. Such notice will be deemed to have been received
when delivered, if delivered, and if mailed, on the fifth business day
(exclusive of Saturdays, Sundays and statutory holidays) after the date of
mailing.

 

Any notice sent by means of electronic transmission will be deemed to have been
given and received on the day it is transmitted, provided that if such day is
not a business day then the notice will be deemed to have been given and
received on the next business day following. In case of an interruption of the
postal service, all notices or other communications will be delivered or sent by
means of electronic transmission as provided above, except that it will not be
necessary to confirm in writing and mail any notice electronically transmitted.

 



 Page 23 of 32

 

 

5.9Governing Law

 

This Agreement will be governed by and construed in accordance with the laws of
the Province of British Columbia and all disputes arising under this Agreement
will be referred to and the parties hereto irrevocably attorn to the
jurisdiction of the courts of British Columbia.

 

5.10Further Assurances

 

The Corporation and the Indemnified Party agree that they will do all such
further acts, deeds or things and execute and deliver all such further documents
or instruments as may be necessary or advisable for the purpose of assuring and
conferring on the Indemnified Party the rights hereby created or intended, and
of giving effect to and carrying out the intention or facilitating the
performance of the terms of this Agreement or to evidence any loan or advance
made pursuant to Section 4.2 hereof.

 

5.11Invalid Terms Severable

 

If any term, clause or provision of this Agreement will be held to be invalid or
contrary to law, the validity of any other term, clause or provision will not be
affected and such invalid term, clause or provision will be considered severable
and the remaining provisions of this Agreement valid and enforceable to the
fullest extent permitted by law.

 

5.12Binding Effect

 

All of the agreements, conditions and terms of this Agreement will extend to and
be binding upon the Corporation and its successors and assigns and will enure to
the benefit of and may be enforced by the Indemnified Party and her heirs,
executors, administrators and other legal representatives, successors and
assigns. This Agreement amends, modifies and supersedes any previous agreements
between the parties hereto relating to the subject matters hereof.

 

5.13Independent Legal Advice

 

The Indemnified Party acknowledges having been advised to obtain independent
legal advice with respect to entering into this Agreement, has obtained such
independent legal advice or has expressly determined not to seek such advice,
and that is entering into this Agreement with full knowledge of the contents
hereof, of the Indemnified Party’s own free will and with full capacity and
authority to do so.

 

5.14Extension of Agreement to Additional Interested Corporation

 

This Agreement will be deemed to extend and apply, without any further act on
behalf of the Corporation or the Indemnified Party, or amendment hereto, to any
corporation, society, partnership, association, syndicate, joint venture or
trust which may at any time become an Interested Corporation (but, for greater
certainty, not with respect to Other Entities) and the Indemnified Party will be
deemed to have acted or be acting at the Corporation’s or an Interested
Corporation’s request upon her being first appointed or elected as a director or
officer of an Interested Corporation if then serving as a director or officer of
the Corporation.

 

 Page 24 of 32

 

 

IN WITNESS WHEREOF the Corporation and the Indemnified Party have hereunto set
their hands and seals as of the day and year first above written.

 

THE CORPORATE SEAL OF RITCHIE )   BROS. AUCTIONEERS )   INCORPORATED was
hereunto affixed ) C/S in the presence of: )     )     )     )   By: /s/ Darren
Watt  )     Name:  Darren J. Watt       Title:  Corporate Secretary    

 

SIGNED, SEALED AND DELIVERED by )   MARIANNE MARCK in the )   presence of: )    
)   /s/ Neil Marck ) /s/ Marianne Marck Signature ) MARIANNE MARCK   )   Neil
Marck )   Print Name )     )   7052 NE New Bainbridge Rd, Bainbridge )   Island
WA  98110 USA )   Address )     )   Self Employed )   Occupation    

 

 Page 25 of 32

 

 

APPENDIX “B”

 

CHANGE OF CONTROL AGREEMENT

 

THIS AGREEMENT executed on the 29th day of February, 2016.

 

BETWEEN:

 

RITCHIE BROS. AUCTIONEERS (CANADA) LTD.,

a corporation incorporated under the laws of Canada, and having an office at
9500 Glenlyon Parkway, Burnaby, British Columbia, V5J 0C6

 

(the “Company”)

 

AND:

 

MARIANNE MARCK

 

(the “Executive”)

 

WITNESSES THAT WHEREAS:

 

A.     The Executive is an executive of the Company and the Parent Company (as
defined below) and is considered by the Board of Directors of the Parent Company
(the “Board”) to be a vital employee with special skills and abilities, and will
be well-versed in knowledge of the Company’s business and the industry in which
it is engaged;

 

B.     The Board recognizes that it is essential and in the best interests of
the Company and its shareholders that the Company retain and encourage the
Executive’s continuing service and dedication to her office and employment
without distraction caused by the uncertainties, risks and potentially
disturbing circumstances that could arise from a possible change in control of
the Parent Company;

 

C.     The Board further believes that it is in the best interests of the
Company and its shareholders, in the event of a change of control of the Parent
Company, to maintain the cohesiveness of the Company’s senior management team so
as to ensure a successful transition, maximize shareholder value and maintain
the performance of the Company;

 

D.     The Board further believes that the service of the Executive to the
Company requires that the Executive receive fair treatment in the event of a
change in control of the Parent Company; and

 

E.     In order to induce the Executive to remain in the employ of the Company
notwithstanding a possible change of control, the Company has agreed to provide
to the Executive certain benefits in the event of a change of control.

 

NOW THEREFORE in consideration of the premises and the covenants herein
contained on the part of the parties hereto and in consideration of the
Executive continuing in office and in the employment of the Company, the Company
and the Executive hereby covenant and agree as follows:

 

1.Definitions

 

In this Agreement,

 



 Page 26 of 32

 

 

(a)“Agreement” means this agreement as amended or supplemented in writing from
time to time;

 

(b)“Annual Base Salary” means the annual salary payable to the Executive by the
Company from time to time, but excludes any bonuses and any director’s fees paid
to the Executive by the Company;

 

(c)“STI Bonus” means the annual at target short-term incentive bonus the
Executive is eligible to earn under the Employment Agreement, in accordance with
the short-term incentive bonus plan;

 

(d)“Change of Control” means:

 

(i)a Person, or group of Persons acting jointly or in concert, acquiring or
accumulating beneficial ownership of more than 50% of the Voting Shares of the
Parent Company;

 

(ii)a Person, or Group of Persons acting jointly or in concert, holding at least
25% of the Voting Shares of the Parent Company and being able to change the
composition of the Board of Directors by having the Person’s, or Group of
Persons’, nominees elected as a majority of the Board of Directors of the Parent
Company;

 

(iii)the arm’s length sale, transfer, liquidation or other disposition of all or
substantially all of the assets of the Parent Company, over a period of one year
or less, in any manner whatsoever and whether in one transaction or in a series
of transactions or by plan of arrangement; or

 

(iv)a reorganization, merger or consolidation or sale or other disposition of
substantially all the assets of the Company (a “Business Combination”), unless
following such Business Combination the Parent Company beneficially owns all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries.

 

(e)“Date of Termination” means the date when the Executive ceases to actively
provide services to the Company, or the date when the Company instructs him to
stop reporting to work;

 

(f)“Employment Agreement” means the employment agreement between the Company and
the Executive dated __________ ___, 2016;

 

(g)“Good Reason” means either:

 

(i)Good Reason as defined in the Employment Agreement; or

 

(ii)the failure of the Company to obtain from a successor to all or
substantially all of the business or assets of the Parent Company, the
successor’s agreement to continue to employ the Executive on substantially
similar terms and conditions as contained in the Employment Agreement;

 

(h)“Cause” has the meaning defined in the Employment Agreement.

 

(i)“Parent Company” means Ritchie Bros. Auctioneers Incorporated.

 



 Page 27 of 32

 

 

(j)“Person” includes an individual, partnership, association, body corporate,
trustee, executor, administrator, legal representative and any national,
provincial, state or municipal government; and

 

(k)“Voting Shares” means any securities of the Parent Company ordinarily
carrying the right to vote at elections for directors of the Board, provided
that if any such security at any time carries the right to cast more than one
vote for the election of directors, such security will, when and so long as it
carries such right, be considered for the purposes of this Agreement to
constitute and be such number of securities of the Parent Company as is equal to
the number of votes for the election of directors that may be cast by its
holder.

 

2.Scope of Agreement

 

(a)The parties intend that this Agreement set out certain of their respective
rights and obligations in certain circumstances upon or after Change of Control
as set out in this Agreement.

 

(b)This Agreement does not purport to provide for any other terms of the
Executive’s employment with the Company or to contain the parties’ respective
rights and obligations on the termination of the Executive’s employment with the
Company in circumstances other than those upon or after Change of Control as set
out in this Agreement.

 

(c)Where there is any conflict between this Agreement and (i) the Employment
Agreement, or (ii) a Company plan or policy relating to compensation or
executive programs, the terms of this Agreement will prevail.

 

3.Compensation Upon or After Change of Control

 

(a)If the Executive’s employment with the Company is terminated (i) by the
Company without Cause upon a Change of Control or within two years following a
Change of Control; or (ii) by the Executive for Good Reason upon a Change of
Control or within one (1) year following a Change of Control:

 

(i)the Company will pay to the Executive a lump sum cash amount equal to the
aggregate of:

 

A.one and one-half (1.5) times Base Salary;

 

B.one and one-half (1.5) times at-target STI Bonus;

 

C.one and one-half (1.5) times the annual premium cost that would be incurred by
the Company to continue to provide to the Executive all health, dental and life
insurance benefits provided to the Executive immediately before the Date of
Termination;

 

D.the earned and unpaid Base Salary and vacation pay to the Date of Termination;
and

 

E.an amount calculated by dividing by 365 the Executive’s target bonus under the
STI Bonus for the fiscal year in which the Date of Termination occurs, and
multiplying that number by the number of days completed in the fiscal year as of
the Date of Termination.

 



 Page 28 of 32

 

 

(ii)the Executive will continue to have all rights under the Stock Option Plan
of the Company adopted by the Board as of July 31, 1997 and amended and
re-stated as of April 13, 2007 (the “Option Plan”), and under option agreements
entered into in accordance with the Option Plan, with respect to options granted
on or before the Date of Termination (including any options granted upon the
commencement of employment as part of any sign-on grant), as if the Executive’s
employment had been terminated by the Company without cause; and

 

(iii)the Executive will continue to have all rights held by the Executive
pursuant to the Company’s Performance Share Unit Plan (the “PSU Plan”) , and
under any and all grant agreements representing performance share units granted
under the PSU Plan, granted on or before the Change of Control.

 

(b)All amounts payable pursuant to this section 3 are subject to required
statutory deductions and withholdings.

 

(c)No such payment pursuant to this Section 3 shall be made unless the Executive
signs within sixty (60) days of the Termination Date and does not revoke a full
and general release (the “Release”) of any and all claims that the Executive has
against the Company or its affiliates and such entities’ past and then current
officers, directors, owners, managers, members, agents and employees relating to
all matters, in form and substance satisfactory to the Company, provided,
however, that the payment shall not occur prior to the effective date of the
Release, provided further that if the maximum period during which Executive can
consider and revoke the release begins in one calendar year and ends in another
calendar year, then such payment shall not be made until the first payroll date
occurring after the later of (A) the last day of the calendar year in which such
period begins, and (B) the date on which the Release becomes effective.

 

4.Binding on Successors

 

(a)The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business or assets of the Company, by agreement in favour of the Executive and
in form and substance satisfactory to the Executive, to expressly assume and
agree to perform all the obligations of the Company under this Agreement that
would be required to be observed or performed by the Company pursuant to section
3. As used in this Agreement, “Company” means the Company and any successor to
its business or assets as aforesaid which executes and delivers the agreement
provided for in this section or which otherwise becomes bound by all the terms
and provisions of this Agreement by operation of law.

 

(b)This Agreement will enure to the benefit of and be enforceable by the
Executive’s successors and legal representatives but otherwise it is not
assignable by the Executive.

 

5.No Obligation to Mitigate; No Other Agreement

 

(a)The Executive is not required to mitigate the amount of any payment or
benefit provided for in this Agreement, or any damages resulting from a failure
of the Company to make any such payment or to provide any such benefit, by
seeking other employment, taking early retirement, or otherwise, nor, except as
expressly provided in this Agreement, will the amount of any payment provided
for in this Agreement be reduced by any compensation earned by the Executive as
a result of taking early retirement, employment by another employer after
termination or otherwise.

 



 Page 29 of 32

 

 

(b)The Executive represents and warrants to the Company that the Executive has
no agreement or understanding with the Company in respect of the subject matters
of this Agreement, except as set out in this Agreement.

 

6.Exhaustive Compensation

 

The Executive agrees with and acknowledges to the Company that the compensation
provided for under section 3 of this Agreement is all the compensation payable
by the Company to the Executive in relation to a Change of Control, or her
termination from employment upon or subsequent to a Change of Control, under the
circumstances provided for in this Agreement. The Executive further agrees and
acknowledges that in the event of payment under section 3 of this Agreement, he
will not be entitled to any termination payment under the Employment Agreement.

 

7.Amendment and Waiver

 

No amendment or waiver of this Agreement will be binding unless executed in
writing by the parties to be bound by this Agreement.

 

8.Choice of Law

 

This Agreement will be governed and interpreted in accordance with the laws of
the Province of British Columbia, which will be the proper law hereof. All
disputes and claims will be referred to the Courts of the Province of British
Columbia, which will have jurisdiction, but not exclusive jurisdiction, and each
party hereby submits to the non-exclusive jurisdiction of such courts.

 

9.Severability

 

If any section, subsection or other part of this Agreement is held by a court of
competent jurisdiction to be invalid or unenforceable, such invalid or
unenforceable section, subsection or part will be severable and severed from
this Agreement, and the remainder of this Agreement will not be affected thereby
but remain in full force and effect.

 

10.Notices

 

Any notice or other communication required or permitted to be given hereunder
must be in writing and given by facsimile or other means of electronic
communication, or by hand-delivery, as hereinafter provided. Any such notice or
other communication, if sent by facsimile or other means of electronic
communication or by hand delivery, will be deemed to have been received at the
time it is delivered to the applicable address noted below either to the
individual designated below or to an individual at such address having apparent
authority to accept deliveries on behalf of the addressee. Notice of change of
address will also be governed by this section. Notices and other communications
will be addressed as follows:

 

 Page 30 of 32

 

 

(a)if to the Executive:

 

Marianne Marck

 

7052 NE New Bainbridge Rd, Bainbridge Island WA 98110 USA

Address

 

_______________________________________________________

 

_______________________________________________________

 

mariannemarck@yahoo.com

E-mail

 

(b)if to the Company:

 

9500 Glenlyon Parkway

Burnaby, British Columbia V5J 0C6

Attention: Corporate Secretary

Facsimile: (778) 331-5501

 

11.Copy of Agreement

 

The Executive hereby acknowledges receipt of a copy of this Agreement executed
by the Company.

 

RITCHIE BROS. AUCTIONEERS (CANADA) LTD.       By: /s/ Darren Watt         Name: 
Darren Watt  

 



 Page 31 of 32

 

 

SIGNED, SEALED AND DELIVERED by )   MARIANNE MARCK in the )   presence of: )    
)   /s/ Neil Marck ) /s/ Marianne Marck Signature ) MARIANNE MARCK   )   Neil
Marck )   Print Name )     )   7052 NE New Bainbridge Rd, Bainbridge )   Island
WA  98110 USA )   Address )     )   Self Employed )   Occupation    

 

 Page 32 of 32

 